     Case: 1:21-cv-02842 Document #: 14 Filed: 08/13/21 Page 1 of 8 PageID #:49




                    IN THE UNITED STATES DISTRICT COURT FOR THE
                           NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

CHARLES PORTIS,                                     )
                                                    )
       Plaintiff,                                   )
                                                    )
v.                                                  )       No. 21-cv-02842
                                                    )
JOHN FRANCIS MCKINNEY                               )       Honorable Marvin E. Aspen
                                                    )
       Defendant.                                   )

            DEFENDANT’S MOTION TO REASSIGN AND CONSOLIDATE

       Defendant John Francis McKinney (“Defendant” or “McKinney”), by and through his

attorneys, Forde & O’Meara LLP, respectfully submits this motion pursuant to Federal Rule of

Civil Procedure 42(a)(2) and Local Rule 40.4 to reassign to this Court a related case captioned

Charles Portis v. John F. McKinney pending before the Honorable Gary Feinerman, Case No.

21-cv-04269 (“Removed Case”), and to consolidate the Removed Case with the present case

captioned Charles Portis v. John Francis McKinney pending before this Court, Case No. 21-cv-

02842 (“Present Case”) for all purposes. Defendant also requests that this Court order Plaintiff

Charles Portis (“Plaintiff”) to file an amended complaint consolidating the two pending federal

court complaints.

                            Relevant Facts and Procedural History

       On May 26, 2021, Plaintiff filed the Present Case against Defendant asserting two counts:

violation of 42 U.S.C § 1981 and conversion.

       Previously, on October 20, 2020, Plaintiff had filed a one-count complaint in the Circuit

Court of Cook County, County Department, Chancery Division, Illinois against Defendant for

equitable accounting, Case No. 20 CH 06382 (“State Case”). Defendant moved to dismiss that
     Case: 1:21-cv-02842 Document #: 14 Filed: 08/13/21 Page 2 of 8 PageID #:50




complaint. On June 21, 2021, the Circuit Court granted Defendant’s motion and granted

Plaintiff leave to replead. On July 19, 2021, Plaintiff filed a one-count amended complaint in

the State Case against Defendant for alleged violation of 42 U.S.C. § 1981, the same cause of

action asserted in the Present Case. Exhibit 1 hereto, Amended Complaint in the State Case.

Plaintiff did not attempt to replead his claim for equitable accounting. The allegations relating to

Plaintiff’s claim for violation of 42 U.S.C. § 1981 in the State Case and the Present Case are

virtually identical.

        Because Plaintiff asserted a cause of action arising under federal law (42 U.S.C. § 1981)

for the first time in the State Case on July 19, 2021, Defendant timely removed the State Case to

the United States District Court for the Northern District of Illinois, thereby becoming the

Removed Case.1 Exhibit 2 hereto, Notice of Removal.

                                             Argument

        It is readily apparent from Plaintiff’s two federal court complaints that both the Removed

Case and the Present Case derive from the same core of alleged operative facts and allege the

same cause of action under 42 U.S.C. § 1981. Accordingly, reassignment of the Removed Case

to this Court is appropriate pursuant to Local Rule 40.4. Further, the Removed Case should be

consolidated with the Present Case pursuant to Federal Rule of Civil Procedure 42(a)(2) for the

purposes of judicial economy and efficiency, to save the parties costs and resources, and in order

to avoid the risk of inconsistent adjudications.




1
 Plaintiff filed a third complaint in the Circuit Court of Cook County, Law Division, Illinois
against Defendant on March 18, 2021, Case No. 21 L 003015 (“Third Case”). That complaint
contains one-count against Defendant for intentional inflection of emotional distress based on the
same operative facts alleged in the Removed Case and the Present Case. Plaintiff also named
another defendant, Cushman and Wakefield, in the Third Case. There is no federal cause of
action alleged in the Third Case.
                                                   2
      Case: 1:21-cv-02842 Document #: 14 Filed: 08/13/21 Page 3 of 8 PageID #:51




I.     The Removed Case and the Present Case are related under Local Rule 40.4(a).

       The Removed Case and the Present Case are related under Rule 40.4(a) of the Local

Rules of the Northern District of Illinois, which provides that:

       Two or more civil cases may be related if one or more of the following
       conditions are met:

       (1) the cases involve the same property;
       (2) the cases involve some of the same issues of fact or law;
       (3) the cases grow out of the same transaction or occurrence; or
       (4) in class action suits, one or more of the classes involved in
       the cases is or are the same.

L.R. 40.4(a).

       Here, Plaintiff’s pleadings in both the Removed Case and the Present Case involve the

same issues of fact and law. Both cases assert a cause of action under 42 U.S.C. § 1981 based on

virtually identical allegations. While the Present Case also asserts a count for conversion and the

Removed Case does not, that does not impact the analysis or in any way negate the fact that both

complaints assert a 42 U.S.C. § 1981 against the same Defendant based on the same core of

operative facts. This common nexus of operative facts, law and occurrence satisfies two of the

conditions set forth by L.R. 40.4(a), namely L.R. 40.4(a)(2) and (a)(3).

II.    The conditions for reassignment under Local Rule 40.4(b) have been met.

       The conditions for reassignment have been met under Rule 40.4(b) of the Local Rules for

the Northern District of Illinois, which provides that:

       A case may be reassigned to the calendar of another judge if it is
       found to be related to an earlier-numbered case assigned to
       that judge and each of the following criteria is met:

       (1) both cases are pending in this Court;
       (2) the handling of both cases by the same judge is likely to result in a
       substantial saving of judicial time and effort;
       (3) the earlier case has not progressed to the point where designating a
       later filed case as related would be likely to delay the proceedings
       in the earlier case substantially; and

                                                  3
     Case: 1:21-cv-02842 Document #: 14 Filed: 08/13/21 Page 4 of 8 PageID #:52




        (4) the cases are susceptible of disposition in a single proceeding.

L.R. 40.4(b). Here, all four criteria are met.

        First, both the Removed Case and the Present Case are pending in the Northern District of

Illinois. Therefore, the first condition for reassignment is satisfied.

        Second, because of the significant similarities between the Removed Case and the Present

Case—namely both assert a 42 U.S.C. § 1981 claim with virtually identical allegations involving

the same parties—substantial saving of judicial time and effort will result from having the same

judge preside over both cases. See, e.g., River Village West LLC v. Peoples Gas Light & Coke

Co., No. 05 C 2103, 2007 U.S. Dist. LEXIS 98507, *4 (N.D. Ill. Feb. 14, 2007) (granting motion

for reassignment, stating “given the similarities among the three cases, it is clear that substantial

judicial resources will be saved if the matters are consolidated”); Teacher’s Retirement System of

Louisiana v. Black, No. 04 C 834, 2004 U.S. Dist. LEXIS 10259, *7 (N.D. Ill. June 3, 2004)

(“Where the cases are so closely related as these three, it conserves resources to have them all

determined by a single judge.”). Further, the Removed Case and the Present Case will require

the same written discovery and testimony from the same witnesses. Thus, the second condition

for reassignment has been met.

        Third, the Removed Case and the Present Case are at the same stage of litigation.

Defendant has yet to respond to the operative complaints in both cases and no party discovery

has occurred in either case.2 Therefore, reassignment would not result in substantial delay of the



2
  Defendant recognizes that Local Rule 40.4 provides that “[i]n order that all parties to a proceeding be
permitted to respond on the questions of relatedness and possible reassignment, such motions should not
generally be filed until after the answer or motions in lieu of answer have been filed in each of the
proceedings involved.” However, Defendant maintains that reassignment and consolidation should occur
before Defendant is required to respond because it would promote efficiency and save costs and
resources. Otherwise, Defendant will be required to respond twice and the parties may have to engage in
duplicative briefing if Defendant files motions to dismiss.

                                                    4
       Case: 1:21-cv-02842 Document #: 14 Filed: 08/13/21 Page 5 of 8 PageID #:53




Present Case. See, e.g., Freeman v. Bogusiewicz, No. 03-cv-2908, 2004 U.S. Dist. LEXIS

15723, *6 (N.D. Ill. August 11, 2004) (reassignment granted where “both actions are in the early

stages of proceedings”); Teacher’s Retirement System of Louisiana, No. 04-cv-834, 2004 U.S.

Dist. LEXIS 10259, *7 (Local Rule 40.4(b)(3) satisfied where each of the cases was “in its

infancy” and therefore the court could not “detect any substantial delays that would result from

the reassignment”). Accordingly, the third condition for reassignment is satisfied.

        Finally, Plaintiff alleges the same 42 U.S.C. § 1981 claim against the same Defendant

based on the same operative facts in both the Removed Case and the Present Case. Because of

these significant similarities, the cases are susceptible of disposition in a single proceeding. See,

e.g., Teacher’s Retirement System of Louisiana, No. 04-cv-834, 2004 U.S. Dist. LEXIS 10259,

*8 (cases were deemed to be susceptible of disposition in a single proceeding where all three

cases “orginate[d] from the same core of facts”). Therefore, the fourth and final condition for

reassignment is met.

        In sum, the requirements of Local Rule 40.4(a) and (b) are met and this Court should

grant Defendant’s motion for reassignment.

III.    Consolidation of the Removed Case with the Present Case is appropriate under
        Federal Rule of Civil Procedure 42(a)(2).

        Rule 42(a) of the Federal Rules of Civil Procedure provides that:

        If actions before the court involve a common question of law or fact, the court may:

        (1) join for hearing or trial any or all matters at issue in the actions;
        (2) consolidate the actions; or
        (3) issue any other orders to avoid unnecessary cost or delay.

        District courts have discretion to consolidate related cases involving common questions

of law and fact “under the policy that considerations of judicial economy strongly favor

simultaneous resolution of all claims growing out of one event.” Ikerd v. Lapworth, 435 F.2d

                                                    5
     Case: 1:21-cv-02842 Document #: 14 Filed: 08/13/21 Page 6 of 8 PageID #:54




197, 204 (7th Cir. 1970). In this regard, the Seventh Circuit has emphasized that related cases

pending within the same court should be consolidated before a single judge to avoid wasteful

overlap. See e.g., Blair v. Equifax Check Servs., 181 F.3d 832, 839 (7th Cir. 1999) (“By far the

best means of avoiding wasteful overlap when related suits are pending in the same court is to

consolidate all before a single judge.”); United States v. Knauer, 149 F.2d 519, 520 (7th Cir.

1945), aff’d, 328 U.S. 654 (1946)) (“Rule 42(a) of the Federal Rules of Civil Procedure … was

designed and intended to encourage such consolidation where possible”). In determining

whether consolidation is appropriate, “a court should consider whether the proposed

consolidation would promote convenience and judicial economy … and whether it would cause

prejudice to any party.” Sylverne v. Data Search N.Y., Inc., No. 08 C 0031, 2008 U.S. Dist.

LEXIS 88303, *4 (N.D. Ill. May 28, 2008).

       Here, given the commonality of facts and issues to be litigated, consolidation will afford

greater convenience and judicial economy by reducing the amount of resources and expenses

needed to complete two separate lawsuits. If the cases are not consolidated, then the parties will

be required to engage in duplicative discovery and needlessly incur litigation expenses, such as

court reporter and transcript costs, twice. Absent consolidation, the witnesses, the parties, and

this Court would unnecessarily incur double the burden and expense associated with litigation.

       Finally, as set forth above, the Removed Case and the Present Case are at the same stage

of litigation. Therefore, there is no risk of unreasonable delay of the Present Case and neither

party will be prejudiced if both lawsuits are consolidated.

                                            Conclusion

       For the reasons stated above, Defendant respectfully requests that this Court enter an

Order granting this Motion, reassigning the Removed Case to this Court, consolidating the



                                                 6
     Case: 1:21-cv-02842 Document #: 14 Filed: 08/13/21 Page 7 of 8 PageID #:55




Removed Case with the Present Case for all purposes, ordering Plaintiff to file an amended

complaint consolidating the two pending federal court complaints, and entering any further relief

as this Court deems just and proper.

Dated: August 13, 2021                                     Respectfully submitted,
                                                           JOHN FRANCIS MCKINNEY


                                                           By: /s/ Brian P. O’Meara
                                                           One of His Attorneys

                                                           Brian P. O’Meara
                                                           Forde & O’Meara LLP
                                                           111 West Washington Street
                                                           Suite 1100
                                                           Chicago, IL 60602
                                                           (T) 312.465.4780
                                                           bomeara@fordellp.com




                                                7
     Case: 1:21-cv-02842 Document #: 14 Filed: 08/13/21 Page 8 of 8 PageID #:56




                               CERTIFICATE OF SERVICE
        The undersigned, an attorney, certifies that the foregoing Defendant’s Motion to
Reassign and Consolidate was filed electronically with the Clerk of the Court using the
CM/ECF system this 13th day of August, 2021, and served electronically on all counsel of
record.




                                                          /s/ Brian P. O’Meara




                                              8
